Citation Nr: 9910964	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased rating for chondromalacia of the 
right knee, status post excision of the posterior horn of the 
medial meniscus and excision of the medial plica, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran had service with the Nebraska National Guard 
including a period of training from February to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which granted service connection for a right knee 
disability and assigned a 10 percent evaluation.  The veteran 
expressed disagreement with the initial evaluation assigned 
for this disability.

The Board notes that a rating decision dated in March 1998 
granted service connection for left knee pain and denied 
service connection for degenerative changes of the left knee.  
The veteran expressed disagreement with that rating decision, 
and the RO issued a Statement of the Case with respect to 
those issues in November 1998.  However, a Substantive Appeal 
with respect to these issues is not associated with the 
claims file.  As such, these matter are not currently before 
the Board because they have not been prepared for appellate 
review.


FINDING OF FACT

The veteran's right knee disability is not shown to manifest 
frequent episodes of locking, pain, and effusion in the 
joint, or limitation of flexion to 30 degrees, limitation of 
extension to 15 degrees or moderate recurrent subluxation or 
lateral instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right knee, status post excision of the 
posterior horn of the medial meniscus and excision of the 
medial plica have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5259 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his right knee disability is more 
severely disabling than reflected by his 10 percent 
disability rating.  As such, he contends that he is entitled 
to a rating in excess of that 10 percent.  He reports he 
experiences symptomatology associated with his right knee, 
including catching and popping.  He further reports that he 
cannot keep his knee straight for a long period of time and 
that bending the knee hurts as well.  Thus, he feels he is 
entitled to a higher rating.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of this increased rating issue has been obtained.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.  The Board recognizes the veteran's 
contention that his VA examinations were inadequate for 
rating purposes.  However, the Board finds the examinations 
adequate, both were conducted by physicians and provided the 
history of the right knee disability, as well as the 
veteran's subjective complaints and the clinical findings 
necessary to evaluate the veteran's disability.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The clinical evidence consists of several VA examinations, an 
arthroscopy report report, VA outpatient treatment reports, 
and private treatment reports.  The veteran has undergone 
three VA examinations that concern his right knee disability.  
In July 1996, the veteran reported that he had twisted his 
knee while climbing on and off of tanks in while training.  
The examiner noted no swelling, deformity, loose motion or 
malunion in the veteran's right knee.  The examiner found the 
veteran's flexion to reach 180 degrees and extension to reach 
90 degrees.  

The next VA examination, conducted in May 1997 also found no 
swelling, deformity or tenderness.  There was also no 
subluxation or lateral instability.  The veteran could flex 
his right knee to 90 degrees and extend it to 180 degrees.  
The diagnosis was status post torn cartilage in the right 
knee joint.  An X-ray taken in conjunction with the 
examination revealed a normal-appearing right knee.

The most recent VA examination in September 1997 made many of 
the same findings as the first two examinations.  The veteran 
reported he experienced discomfort and pain in his right 
knee.  The veteran was able to walk without use of an 
assistive device.  The examiner did note a scar on the right 
knee from previous arthroscopic surgery.  There was some 
crepitus noted around the right patella.  No swelling, 
deformity, subluxation, tenderness or lateral instability was 
noted.  The veteran had a full range of motion.  He was 
diagnosed with degenerative arthritis of the right knee and 
status post arthroscopic surgery, for a tear of the meniscus, 
of the right knee.  X-ray of the right knee showed very mild 
degenerative change of the tibial plateau but there were no 
fractures or other abnormalities noted.  

Outpatient treatment records from November 1996 to May 1997 
show the veteran's ongoing problems with his right knee.  His 
disability continued to be symptomatic over that period with 
occasional popping and locking.  He further divulged that his 
knee would be tired at the "end of a full day".

Similarly, private health records from around the same time, 
August 1996, reveal that the veteran reported popping and 
clicking in his right knee.  The physician found no 
demonstrable effusion although there was tenderness to 
palpation of the medial joint line.  The ligaments were all 
intact on varus and valgus stress and Lachman's test.  On 
McMurray's test, there was pain in the medial joint, but no 
popping.  The veteran was diagnosed with tear of the 
posterior horn, medial meniscus.

Finally, in October 1996, the record reveals that the veteran 
underwent surgery on his right knee.  The veteran underwent a 
diagnostic arthroscopy, excision of posterior horn medial 
meniscus tear and excision of medical plica.  After surgery, 
the veteran was discharged to begin outpatient therapy for 
strength and range of motion. 

The last piece of evidence is the veteran's June 1997 
personal statement that his right knee disability has become 
more severely disabling.  He writes that since his 
arthroscopy he still experienced pain and discomfort.  
"Every night I experience pain and discomfort.  [The doctor] 
told me to go ahead and jog and lift weights to see if it 
would improve or get worse-the condition has worsened."

The veteran's right knee disability is rated as 10 percent 
disabling under Diagnostic Code 5259.  Under Diagnostic Code 
5259, which contemplates the removal of semilunar cartilage, 
symptomatic, a 10 percent evaluation is the maximum schedular 
evaluation for a knee disability. 

As the veteran has obtained the highest possible rating for 
Diagnostic Code 5259, the Board has also considered other 
Diagnostic Codes which might provide a greater rating for the 
veteran's disability.  Diagnostic Code 5258 provides that a 
20 percent evaluation is warranted where there is dislocated 
semilunar cartilage with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5260, a 10 percent evaluation is for assignment with evidence 
of flexion limited to 45 degrees and a 20 percent evaluation 
is for assignment with evidence of flexion limited to 30 
degrees.  Under Diagnostic Code 5262, a 10 percent evaluation 
is warranted with evidence that extension is limited to 10 
degrees and a 20 percent evaluation is warranted with 
evidence that extension is limited to 15 degrees.  Diagnostic 
Code 5257 provides that a 10 percent evaluation is warranted 
for slight functional impairment of the knee.  A 20 percent 
evaluation requires moderate impairment, and a 30 percent 
evaluation requires severe impairment.  

Considering all the appropriate Diagnostic Codes, the Board 
finds that the veteran's disability picture more closely 
represents a 10 percent rating.  First, under Diagnostic Code 
5259, the maximum rating allowed is 10 percent disabling.  
Under Diagnostic Codes 5260 and 5261, the veteran has not 
been shown to manifest any limitation of right knee motion, 
and as such, a higher evaluation is not warranted under 
either Diagnostic Code.  

Similarly, the evidence does not establish the moderate level 
of recurrent subluxation or lateral instability necessary for 
a 20 percent rating under Diagnostic Code 5257.  
Specifically, there was no subluxation or lateral instability 
noted in any of the medical evidence, including the VA 
examinations.  Further, although the veteran has reported 
occasional episodes of "locking" as required under 
Diagnostic Code 5258 for a 20 percent rating, there is no 
clinical evidence frequent locking and effusion in the knee 
joint.

Therefore, based on this evidence the Board concludes that 
the veteran's right knee disability warrants no more than the 
currently assigned evaluation.  In reaching this decision, 
the Board has considered the complete history of the 
veteran's disability as well as the current clinical 
manifestations and the effect the disability has on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The 
nature of the original injury was reviewed, and the question 
of whether additional functional impairment attributable to 
symptoms such as pain, flare-ups of pain, and weakness was 
analyzed.  There is no medical evidence of weakness or 
incoordination of the knee.  The Board finds that while 
38 C.F.R. §§ 4.40 and 4.45 are for application here, there is 
no objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness or pain on motion such that a 
rating in excess of 10 percent is warranted under these 
regulations.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his injury has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Although he asserts that he is unable to 
work more than three days a week, there has been no evidence 
submitted that the veteran has marked interference with his 
employment due to this disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 10 percent for chondromalacia of the 
right knee, status post excision of the posterior horn of the 
medial meniscus and excision of the medial plica is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



